     Case 1:20-cv-00376-NONE-HBK Document 10 Filed 01/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-00376-NONE-HBK
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS DENYING IN
13            v.                                         FORMA PAUPERIS STATUS; ORDER
                                                         DIRECTING THE CLERK OF COURT TO
14    BALLESTEROS, et al.,                               MAIL A COPY OF THE COMPLAINT TO
                                                         PLAINTIFF
15                       Defendants.
                                                         (Doc. Nos. 2, 4, 8)
16

17

18

19           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983. On March 19, 2020, the assigned magistrate judge issued

21   findings and recommendations recommending that plaintiff’s in forma pauperis status be denied

22   because plaintiff had three or more prior dismissals which counted as strikes under 28 U.S.C. §

23   1915(g). (Doc. No. 4.) The findings and recommendations were served on plaintiff and

24   contained notice that objections thereto were to be filed within fourteen days after service. (Id. at

25   2–3.)

26           On April 15, 2020, plaintiff filed objections to the pending findings and recommendations,

27   arguing that he meets the “imminent danger of serious physical injury” exception. (Doc. No. 5 at

28   2.) That same day, plaintiff also filed a request for an extension of thirty-five (35) days so that he
                                                         1
     Case 1:20-cv-00376-NONE-HBK Document 10 Filed 01/04/21 Page 2 of 3


 1   may “properly file objections” to the pending findings and recommendations. (Doc. No. 6.) On

 2   April 16, 2020, the then-assigned magistrate judge granted plaintiff’s request for an extension to

 3   file further objections to the findings and recommendations. (Doc. No. 7.) Nonetheless, plaintiff

 4   never filed additional objections. On July 15, 2020, plaintiff filed a motion requesting a copy of

 5   his complaint. (Doc. No. 8.)

 6          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 8   objections filed on April 15, 2020, the court concludes that the magistrate judge’s findings and

 9   recommendations are supported by the record and proper analysis.1

10          Plaintiff objects to the pending findings and recommendations on the grounds that he

11   meets the imminent danger exception. Specifically, plaintiff appears to argue that defendants

12   falsely accused him of masturbating in his cell. (Doc. No. 5 at 2.) Plaintiff also appears to argue

13   that he was assaulted on August 29, 2018 and June 27, 2019 in retaliation for filing inmate

14   grievances against Kern Valley State Prison staff. (Id.) However, the court cannot conclude that

15   plaintiff is in imminent danger of serious physical injury based on two incidents that occurred in

16   2018 and 2019. See Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (“the ‘threat or prison

17   condition [must be] real and proximate.’ Allegations of past harm do not suffice; the harm must

18   be imminent or occurring at the time the complaint is filed.”) (internal citations omitted);

19   Freeman v. Kernan, No. 2:17-cv-2233-TLN-AC, 2019 WL 3080740, at *2 (E.D. Cal. July 15,

20   2019) (recommending plaintiff’s request for an exception under 28 U.S.C. § 1915(g) be denied
21   where injuries occurred approximately four months before plaintiff filed complaint and therefore

22   could not demonstrate imminent danger), adopted by No. 2:17-cv-02233-TLN-AC (E.D. Cal.

23

24   1
       The court notes that plaintiff has had three or more actions dismissed as frivolous, as malicious,
     or for failing to state a claim upon which relief may be granted. The cases include: 1) Trujillo v.
25   Gonzales-Moran, No. 17-15200 (9th Cir.) (dismissing action on July 28, 2017, as frivolous); 2)
26   Trujillo v. Gomez, No. 1:14-cv-01797-DAD-DLB (E.D. Cal.) (dismissing action on August 5,
     2016 under Rule 12(b)(6) for failure to exhaust administrative remedies); 3) Cruz v. Ruiz, No.
27   1:14-cv-00975-SAB (E.D. Cal.) (dismissing action on January 6, 2016 for failure to state claim);
     4) Trujillo v. Sherman, No. 1:14-cv-01401-BAM (E.D. Cal.) (dismissing action on April 24, 2015
28   for failure to state claim).
                                                        2
     Case 1:20-cv-00376-NONE-HBK Document 10 Filed 01/04/21 Page 3 of 3


 1   Sept. 3, 2019) (Doc. No. 11).

 2          The court notes that plaintiff filed a request with the court seeking a copy of the complaint

 3   in this action because he asserted that he is unable to access the law library due to COVID-19

 4   restrictions. (Doc. No. 8.) As a courtesy, the court will direct the Clerk of Court to send a copy

 5   of the complaint in this case (Doc. No. 1) to defendant.

 6          Accordingly,

 7          1.      The findings and recommendations issued on March 19, 2020 (Doc. No. 4) are

 8                  adopted in full;

 9          2.      Plaintiff’s motion for in forma pauperis status (Doc. No. 2) is denied;

10          3.      Within thirty (30) days following the date of service of this order, plaintiff shall

11                  pay the $402.00 filing fee in full to proceed with this action;

12          4.      Plaintiff is forewarned that if he fails to pay the filing fee within the specified time,

13                  this action will be dismissed;

14          5.      The Clerk of Court is directed to send a copy of the complaint in this case to

15                  defendant (Doc. No. 1); and

16          6.      This matter is referred back to the assigned magistrate judge for further

17                  proceedings consistent with this order.

18   IT IS SO ORDERED.
19
        Dated:     January 2, 2021
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        3
